                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                               5:19-cv-00467-BO


JUSTIN J. WHITE,                            )
                                            )
        Plaintiff                           )               DEFENDANTS’
                                            )               RESPONSE TO PLAINTIFF’S
v.                                          )               MOTION TO STRIKE
                                            )               (D.E. No. 46)
VANCE COUNTY, NORTH CAROLINA;               )
VANCE COUNTY SHERIFF’S OFFICE;              )
PETER WHITE, in his official and individual )
capacities; LAWRENCE D. BULLOCK, in his )
official and individual capacities;         )
WELDON WALLACE BULLOCK, in his              )
official and individual capacities,         )
                                            )
        Defendants.                         )
                                            )


       NOW COME the defendants, by and through counsel and pursuant to Local Rule

7.1(f), and ask that the Court deny “Plaintiff’s Motion to Strike Defendants’ Amended

Response.” 1 (Doc. No. 46.)

       The plaintiff states that “Defendants’ Response . . . 1) mischaracterizes the facts, 2)

adds no relevant value, and 3) is untimely.” (Pl.’s Brf., p. 2.) However, the plaintiff cites

no fact that is mischaracterized. The only fact cited by the defendants in their submission



1
  The plaintiff also styles the document as “Plaintiff’s Reply Memorandum in Support of Motion
to Compel and Sanction Defendants.” However, if it is a reply, it is untimely. A reply must be
filed “within 14 days after service of the response, unless otherwise ordered by the court.” L.R.
7.1(g). The defendants filed their response on September 14, 2020 (D.E.42), and the plaintiff filed
this document on October 8, 2020 (D.E. No. 46).
                                                1

          Case 5:19-cv-00467-BO Document 47 Filed 10/20/20 Page 1 of 6
is that the plaintiff served deposition notices by mail. This fact is relevant because it

undermines the plaintiff’s purported reasons for not serving discovery requests by mail,

which is the basis for the plaintiff’s original motion for sanctions.

       Finally, the defendants’ filing is not untimely because it was filed as soon as this

fact came to light, which is why it was styled as an amended response, not simply a

response that would have had to be have been filed within 21 days; it contains new

information. The defendants did not know when they filed their response on September

14 that the plaintiffs would mail deposition notices. The defendants alerted the Court

within two business days of learning this. -
                                           See
                                             - Doc. 45-1. The defendants brought this to

the Court’s attention right away and only when they learned of a fact helpful to the Court’s

analysis of a serious matter, which is the plaintiff’s motion for sanctions.

       The defendants’ submission shows that either the plaintiff (1) knows the discovery

requests were served improperly and did not want to make that error again or (2) chooses

which rules of service to follow.

       With this motion, the plaintiff seeks to preclude this Court from considering this

evidence. The plaintiff cites Rule 12(f), which allows a court to “strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter,” but

cites no reason why the defendants’ submission fits any of the requirements of this rule.

The plaintiff does not dispute the accuracy of the defendants’ submission.

       The plaintiff states that, as to the deposition notices, he “served Defendants by mail

because Plaintiff has a duty and obligation to obtain information in support of his claims”



                                              2

          Case 5:19-cv-00467-BO Document 47 Filed 10/20/20 Page 2 of 6
(Pl.’s Brf., p. 2), yet this is inconsistent with the plaintiff’s insistence that the discovery

requests could be served by email only.

       The plaintiff also says that he “was forced to serve in the manner in which

Defendants implicitly expressed,” but the plaintiff did not apply this reasoning to his

discovery requests. The defendants were also explicit about their request that the plaintiff

abide by the rules in serving the discovery requests.

       The plaintiff states: “As an example of Defendants’ behavior, Defendants still refuse

to abide by the Rules and communicate with Plaintiff in his requested method of

communication.” (Pl.’s Brf., p. 3.) Yet the plaintiff cites no rule that the defendants have

violated. Nor is there any rule that the defendants must “communicate with Plaintiff in his

requested method of communication.” If this were a rule, it would apply equally to the

defendants’ requested method of communication.

       The plaintiff also asserts that Rule 5(b)(2)(E) allows him to serve discovery requests

by filing them with the Court. But Local Rule 26.1(a) says that discovery requests and

answers should not be filed this way. The rule, which is entitled “Discovery Materials Not

to Be Filed Unless Otherwise Ordered or Needed,” says: “Discovery materials, including

but not limited to . . . interrogatories, requests for documents, [and] notices to take a

deposition are not to be filed unless by order of the court or for use in the proceedings. All

such papers must be served on other counsel or parties entitled to service of papers[.]”

       The federal courts in North Carolina do not permit service of discovery requests by

filing them with the court. See, e.g., Hanson v. Owens, 2015 WL 3650902, *3 (E.D.N.C.

June 11, 2015) (“The court informs Hanson that discovery materials, including requests for

                                              3

          Case 5:19-cv-00467-BO Document 47 Filed 10/20/20 Page 3 of 6
documents, are not to be filed with the court unless by court order or for use in the

proceedings, such as to support a motion to compel. Local Rule 26.1(a). Thus, Hanson

will need to submit any discovery requests directly to counsel for defendant.”); Ben-Levi

v. Harris, 2016 WL 8997396, *4 (E.D.N.C. Aug. 16, 2016) (“Any future discovery requests

from Ben-Levi shall be mailed to the attorney for the Defendants and not filed with the

court[.]”); Reeves v. Ransom, 2011 WL4549144, *10 (M.D.N.C. Sept. 29, 2011) (stating

that filing discovery requests with court was improper and ordering that they be stricken

from the docket); Torres v. FNU Davis, 2019 WL 1332378, *6 (W.D.N.C. Mar. 25, 2019)

(“Moreover, routine discovery requests should not be filed with the Court. . . . Plaintiff is

instructed to acquaint himself with the Federal Rules of Civil Procedure.”).

       The plaintiff wishes to carve out his own rule to allow service by electronic means

without asking for the defendants’ consent. The plaintiff writes that “Plaintiff—himself—

has made that request (in writing) on numerous instances,” but cites no such example of

this. (Pl.’s Brf., p. 3.) The defendants are unaware of any such request by the plaintiff.

Nonetheless, going forward, even though the plaintiff has not specifically asked for their

consent, the defendants will consent to service of documents by electronic means if and

when the plaintiff asks.

       The plaintiff also claims that “Defendants also continue to refuse to meet and

confer.” (Pl.’s Brf., p. 3.) However, the plaintiff cites no example of this. The defendants

have never been asked to meet and confer about anything since the parties conferred earlier

this year to draft a discovery scheduling order, without success, and were forced to file



                                             4

         Case 5:19-cv-00467-BO Document 47 Filed 10/20/20 Page 4 of 6
their own proposed plan. See Doc. 21. The defendants are unaware of any other request

from the plaintiff to meet and confer about any other matter.

       For the above reasons, the plaintiff’s motion to strike should be denied.

       Respectfully submitted, this 20 day of October, 2020.

                                                 /s/ Christopher J. Geis
                                                 CHRISTOPHER J. GEIS
                                                 N.C. State Bar No. 25523
                                                 ERIN H. EPLEY
                                                 N.C. State Bar No. 50690
                                                 WOMBLE BOND DICKINSON (US) LLP
                                                 One West Fourth Street
                                                 Winston-Salem, NC 27101
                                                 Telephone: (336) 721-3600
                                                 Facsimile: (336) 721-3660
                                                 Email: Chris.Geis@wbd-us.com
                                                        Erin.Epley@wbd-us.com
                                                 Attorneys for defendants




                                             5

         Case 5:19-cv-00467-BO Document 47 Filed 10/20/20 Page 5 of 6
                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that he is an attorney at law licensed to practice in
the State of North Carolina, is attorney for defendants in this matter, and is a person of such
age and discretion as to be competent to serve process.

       I hereby certify that on October 20, 2020, I electronically filed the foregoing
DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO STRIKE with the
Clerk of the Court using the CM/ECF system, which will send notification of such to the
following CM/ECF participant:


       Sharika M. Robinson
       10230 Berkeley Place Drive, Suite 220
       Charlotte, NC 28262
       Telephone: 704-561-6771
       Facsimile: 704-561-6773
       Attorney for Plaintiff

                                           /s/ Christopher J. Geis
                                           Christopher J. Geis
                                           N.C. State Bar No. 25523
                                           WOMBLE BOND DICKINSON (US) LLP
                                           One West Fourth Street
                                           Winston-Salem, NC 27101
                                           Telephone: (336) 721-3600
                                           Facsimile: (336) 721-3660
                                           Email: Chris.Geis@wbd-us.com
                                           Attorney for defendants




                                              6

          Case 5:19-cv-00467-BO Document 47 Filed 10/20/20 Page 6 of 6
